NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                       IN THE DISTRICT COURT OF APPEAL
                                       OF FLORIDA
                                       SECOND DISTRICT

KARI CHIN,                     )
                               )
          Appellant,           )
                               )
v.                             )         Case No.   2D18-8
                               )
STATE BOARD OF ADMINISTRATION, )
                               )
          Appellee.            )
                               )

Opinion filed April 24, 2019.

Appeal from the State Board of
Administration.

Melissa A. Giasi of Giasi Law, P.A.,
Tampa, for Appellant.

Ruth Ann Smith, Assistant General
Counsel, Tallahassee; and Brandice
D. Dickerson of Pennington, P.A.,
Tallahassee, for Appellee.


PER CURIAM.


              Affirmed.


LaROSE, C.J., and MORRIS and SLEET, JJ., Concur.